DETAILED ACTION
 
Status of Claims
 
1.         This First Office action is in reply to the application filed on 5 December 2019.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending and have been examined.  The Information Disclosure Statement filed 13 November 2020 has been considered by the Examiner.  A signed copy is enclosed with this Office Action.

Inventorship

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the Examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the Examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

	Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The claims as a whole recite certain groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea (see “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019”, citing “Federal Register 50 Vol 84 No 4 Monday January 7 2019”, p.51, 3rd column to p.53 1st column, p.54 further corroborated by USPTO’s “2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), Advanced Module PowerPoint Slides” Slide 17) and the October 2019 Update:  Subject Matter Eligibility (“October 2019 Update”) and are analyzed in the following step process:

		Step 1: Claims 1-14 are each focused to a statutory category namely “method; client terminal” sets.  However Claims 15-20 recite one or more computer readable media but the instant specification recites that the media is volatile (transitory) and non-volatile (non-transitory) media and fails this first step.  It is permissible for the specification to recite both types of media but for the claims it must be recited as non-transitory computer readable media.  Despite this failure to pass Step 1 of the analysis, the Examiner proceeds with the analysis.
Step 2A:  Prong One: Claims 1-20 recite limitations that set forth the abstract idea(s), namely, the claims as a whole recite certain methods of organizing human activity that encompass processing information by:

“receiving, by a client terminal, a task reminder message generation instruction related to a meeting reminder message;
determining, by the client terminal, a reminded object and task description information;
sending, by the client terminal, a task reminder message comprising the task description information and related to the meeting reminder message to the reminded object” 

	The claims as a whole recite certain groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea (see “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019”, citing “Federal Register 50 Vol 84 No 4 Monday January 7 2019”, p.51, 3rd column to p.53 1st column, p.54 further corroborated by USPTO’s “2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), Advanced Module PowerPoint Slides” Slide 17) and the October 2019 Update:  Subject Matter Eligibility (“October 2019 Update”). These claims fall under the categories: Certain methods of organizing human activity –managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).   Hence, the claims are ineligible under step 2A prong one.  Furthermore, the dependent claims are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception.  The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea using generally-recited computer components. 
Prong Two:  Claims 1-20: The judicial exception is not integrated into a practical application because the claims as a whole describe how to generally receive and send task reminder messages.  Nothing in the claim elements precludes the steps from practically being performed as Certain methods of organizing human activity –managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (e.g., see Applicant’s published Specification ¶’s 7-34) and does not take the claims out of methods of organizing human activities groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea further corroborated by USPTO’s 2019 PEG and the October 2019 Update. Therefore, the claims contain computer components that are cited at a high level of generality and are merely invoked as a tool to perform the abstract idea. Simply implementing an abstract idea on a computer is not a practical application of the abstract idea.  Furthermore, the dependent claims are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception.  The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea using generally-recited computer components, and furthermore do not amount to an improvement to a computer or any other technology, and thus are ineligible.
Step 2B: Claims 1-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea nor recites additional elements that integrate the judicial exception into a practical application.  The additional elements of “client terminal; one or more processors; computer readable media”, etc. are generically-recited computer-related  high level of generality and are merely limiting the field of use of the judicial exception (see MPEP §2106.05 (h) – Field of Use and Technological Environment). There is no indication that the combination of elements improves the function of a computer or improves any other technology.
Furthermore, the dependent claims are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception.  The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea using generally-recited computer components, and furthermore do not amount to an improvement to a computer or any other technology, and thus are ineligible. 
Examiner interprets that the steps of the claimed invention both individually and as an ordered combination result in Mere Instructions to Apply a Judicial Exception (see MPEP §2106.05 (f)). These claims recite only the idea of a solution or outcome with no restriction on how the result is accomplished and no description of the mechanism used for accomplishing the result. Here, the claims utilize a computer or other machinery (e.g., see Applicant published Specification ¶’s 155, 351-360) regarding using existing computer processors as well as program products comprising machine-readable media for carrying or having machine-executable instructions or data structures stored.  “server 11” (and associated components) in its ordinary capacity for performing tasks (e.g., to receive, analyze, transmit and display data) and/or use computer components after the fact to an abstract idea (e.g., a fundamental economic practice and certain methods of organization human activities) and does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016)). Software Alice Corp. Pty, Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357, 110 USPQ2d 1976, 1983 (2014)); Versata Dev. Group, Inc., v. SAP Am., Inc., 793 D.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)) and require the use of software such as via a server to tailor information and provide it to the user on a generic computer.  Based on all these, Examiner finds that when viewed either individually or in combination, these additional claim element(s) do not provide meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the abstract idea(s) such that the claim(s) amounts to significantly more than the abstract idea(s) itself. Accordingly, Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e. abstract idea exception) without significantly more.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeide et al. (Jeide) (US 2009/0282125).
 
a method/client terminal/computer readable media comprising: one or more processors; and one or more computer readable media storing computer-readable instructions that, executable by the one or more processors, cause the one or more processors to perform acts comprising (systems, methods, and computer program products) (see at least paragraphs 34-38): 

receiving, by a client terminal (servers and mobile devices), a task reminder message (PIM items email  events/messages) generation instruction (receiving a task reminder) related to a meeting reminder message (meeting request) (see at least paragraphs 34-38);

determining, by the client terminal, a reminded object (task reminder) and task (business process is any collection of interrelated tasks which solve a particular problem or issue for an organization or enterprise) description information (PIM and email events include, but are not limited to, delivery of a new email message, forwarding an email message, deletion of an email message, movement of an email message or item to a subfolder, deletion of one or more email messages, creating of an email subfolder, deleting of an email subfolder, receiving an email message, placing an email message in a folder, marking an email 

sending/presenting, by the client terminal, a task reminder message comprising the task description information and related to the meeting reminder message to the reminded object (receiving a meeting request, accepting meeting request, forwarding a meeting request, declining a meeting request, rescheduling an appointment or meeting, creation of a task, receiving a task reminder, forwarding a task reminder, delegating a task, and rescheduling a task) (see at least paragraphs38-40).

With regard to Claims 2, and 16, Jeide teaches: 
displaying, by the client terminal, a task creation option in a presentation interface of the meeting reminder message (see at least paragraph 38); 
determining, by the client terminal, that the task reminder message generation instruction is received in response to receiving a trigger operation for the task creation option (see at least paragraphs 18, 38, 137).

With regard to Claims 3, 17, Jeide teaches: 
receiving, by the client terminal, a user creation operation for the task reminder message and a meeting binding operation for the task reminder message (see at least paragraphs 5, 38); 
determining, by the client terminal, that the task reminder message generation instruction related to the meeting reminder message is received in response to determining that the meeting reminder message is selected by the meeting binding operation (see at least paragraphs 5, 38).

With regard to Claims 4, 10, 11, 18, Jeide teaches wherein the task reminder message further comprises task/meeting description information/content/presentation area in the meeting reminder message (see at least paragraphs 5, 38, 41).

With regard to Claim 12, Jeide teaches: displaying a first trigger option related to the meeting reminder message in a presentation area of the task reminder message, wherein the client terminal presents the meeting description information in the meeting reminder message in response to determining that the first trigger option is triggered (see at least paragraphs 5, 18, 38, 41, 137).

With regard to Claim 13, Jeide teaches: displaying a second trigger option related to the task description information in a presentation area of the meeting reminder message; and presenting the task description information when the second trigger option is triggered (see at least paragraphs 5, 18, 38, 41, 137).

With regard to Claim 14, Jeide teaches: performing, by the client terminal, task management on a task event corresponding to the task reminder message according to a trigger operation for the task event (see at least paragraphs 5, 18, 38, 137).

wherein the reminded object comprises a participant of a meeting corresponding to the meeting reminder message (see at least paragraphs 38-40, 48).

With regard to Claims 6, 19, Jeide teaches wherein the reminded object comprises an object that is selected by an object selection operation received by the client terminal (see at least paragraph 41).

With regard to Claims 7, 20, Jeide teaches wherein the reminded object has a task management permission for the task reminder message when the reminded object does not participate in a meeting corresponding to the meeting reminder message (see at least paragraph 49).

With regard to Claims 8, 20, Jeide teaches wherein the reminded object has a task management permission for the task reminder message when the reminded object participates in the meeting and is configured as a task leader (see at least paragraph 68). 

Conclusion

	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L MANSFIELD whose telephone number is (571)270-1904.  The examiner can normally be reached on M-Thurs, alt. Fri. (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THOMAS L. MANSFIELD
Examiner
Art Unit 3623



/THOMAS L MANSFIELD/Primary Examiner, Art Unit 3623